UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1496



ELLEN S. HOLDER,

                                              Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   COMMISSIONER   OF   SOCIAL
SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
97-1749-DKC)


Submitted:   December 15, 1998               Decided:   March 5, 1999


Before WIDENER, ERVIN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellen S. Holder, Appellant Pro Se. Mona M. Bennett, SOCIAL SECU-
RITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ellen Holder pursued a claim for disability insurance benefits

under the Social Security Act, alleging disability due to back,

head, and neck injuries.   An administrative law judge (ALJ) deter-

mined that Holder retained the capacity to perform her past rele-

vant work and therefore was not disabled.       The Appeals Council

upheld the ALJ’s decision, which became the final decision of the

Commissioner of Social Security (Commissioner).

     Holder then filed this action.     The parties consented to the

jurisdiction of a magistrate judge, see 28 U.S.C. § 636(c)(1)

(1994).   The magistrate judge found that substantial evidence sup-

ported the Commissioner’s decision and granted summary judgment to

the Commissioner.   Holder appeals.

     We review the denial of disability insurance benefits to de-

termine whether the Commissioner applied the correct legal stan-

dards and whether substantial evidence supports his findings.    See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).      Having care-

fully considered the record under this standard, we affirm on the

reasoning of the magistrate judge. See Holder v. Apfel, No. CA-97-

1749-DKC (D. Md. Feb. 2, 1998).*      We dispense with oral argument


     *
       Holder has submitted to this court evidence that was not
before the Commissioner or the magistrate judge. We decline to
consider this evidence. Further, we note that remand to the Com-
missioner for consideration of the evidence is not warranted. See
42 U.S.C. § 405(g) (1994); Wilkins v. Secretary, 953 F.2d 93, 96
(4th Cir. 1991); Borders v. Heckler, 777 F.2d 954, 955 (4th Cir.
1985).

                                 2
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                3